LYONDELLBASELL INDUSTRIES AF S.C.A. PHANTOM UNIT AWARD AGREEMENT Effective as of April 1, 2008 (the “Grant Date”), LyondellBasell Industries AF S.C.A., a Luxembourg company (the “Company”), grants to Morris Gelb (“Executive”) and Executive accepts 68,992 Phantom Units (the “Award”), subject to the terms and conditions set forth in this Agreement (the “Award Agreement”). 1.Definitions. “Affiliate” means, with respect to any Person or entity, any other Person or entity that, directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with such Person or entity.The term “Control” means the power to direct the management and policies of a Person or entity, affirmatively (by direction) and negatively (by veto), directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Appraised Unit Value,” as of any date, shall mean the Appraised Value of NAG as of the applicable Valuation Date divided by the number of outstanding NAG Units as of such Valuation Date. “Appraised Value,” as of any date, shall mean the value of NAG that a willing buyer would pay to a willing seller in an arm’s length transaction as of such date, determined by the Supervisory Board of the Company, in its reasonable discretion and acting in good faith following receipt of a valuation opinion regarding the range of appropriate Appraised Values from a third-party accounting firm, investment banking firm or other expert that regularly engages in the business of valuation (a “Third Party Appraiser”). The Appraised Value shall take into consideration all valuation factors that the Supervisory Board or the Third Party Appraiser considers relevant under the circumstances, which may include but not be limited to (i) the nature and history of NAG’s business; (ii) the economic outlook in general and the condition and outlook of NAG’s specific industry in particular; (iii) the book value of the NAG Units and the financial condition of NAG’s business; (iv) NAG’s earnings capacity; (v) the existence of enterprise goodwill or other intangible value; and (vi) the market price of publicly traded stocks of corporations engaged in the same or similar lines of business; provided, however, that the Appraised Value shall not take into consideration any discounts for lack of marketability of the NAG Units, any minority discount or any control premium.If any Subsidiary of NAG has a class of publicly traded equity securities, then the value of that Subsidiary for appraisal purposes shall be based on the market value of those publicly traded securities.The Third Party Appraiser shall deliver its opinion regarding the range of appropriate Appraised Values of NAG as of the applicable Valuation Date, and shall, to the extent commercially practicable, deliver such opinion by a date no more than 21 days after the applicable Valuation Date.The Supervisory Board shall use reasonable efforts to cause the Third Party Appraiser to do so within such time period. The Supervisory Board shall, if it deems necessary or if requested by either Management LLC or AI Petrochemicals LLC, request an opinion regarding the fairness of such valuation to Management LLC and/or AI Petrochemicals LLC performed by a reputable third party firm that regularly provides such opinions.All parties will cooperate and use reasonable efforts to ensure that the date of determination will comply with any legal requirements with respect to timing of valuation and payment.The requesting party shall bear all fees and expenses associated with obtaining a fairness opinion. “Award” means the Phantom Units granted to the Executive pursuant to this Award
